Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  156322 (52)                                                                                             David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 156322
                                                                    COA: 337561
                                                                    Oakland CC: 2009-229124-FH
  JASON RICHARD ROSE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 2,
  2018 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2019
         t0128
                                                                               Clerk